Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant’s claim amendment filed on 5/16/2022. Claims 3, 5, 11 and 13 are cancelled. Claims 1, 2, 4, 6-10, 12 and 14-16 have been amended. Claims 1, 2, 4, 6-10, 12 and 14-16 are pending. 
Allowable Subject Matter
Claims 1, 2, 4, 6-10, 12 and 14-16 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for managing pseudonym certificates. 

The examiner finds applicant’s remarks submitted on 5/16/2022, in conjunction with the amendment(s) to applicant’s independent claims 1 and 9 submitted on 5/16/2022, acceptable for patentability over the cited prior art teachings of, Simplicio JR et al. (US Patent Publication No. 2019/0245703) and Locketz (US Patent No. 10,666,427). The examiner agrees with the applicant that neither of the references, alone or in combination, discloses applicant’s claim feature(s) as amended of, “wherein the pseudonym certificate in the state locked based on the root value is generated by generating a plurality of linkage seed values for generating an identifier((D) of the pseudonym certificate based on the root value identifiable by the plurality of linkage authorities…generating pre-linkage values(PLV) encrypted based on the linkage seed values according to an advanced encryption standard (AES) and generating a plurality of linkage values representing the ID of the pseudonym certificate based on the pre-linked values, wherein the linkage seed values are generated by being grouped according to a preset periodicity into a plurality of groups which not connected to each other”. As such the examiner finds applicant’s claims to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification (Title) 
	 The examiner withdraws the objection to applicant’s title in view of applicant’s title amendment.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s persuasive remarks in conjunction with applicant’s claim amendment(s) submitted on 5/16/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Meyer; Alan T. et al. (US Patent Publication No. 2018/0316511) and Chen; Cong et al. (US Patent No. 11,018,875).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497